 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JACK HORTON,                                        Case No. 1:18-cv-01518-LJO-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO
                                                         SHOW CAUSE WHY DEFENDANT
13           v.                                          ADVANCE/NEWHOUSE PARTNERSHIP
                                                         SHOULD NOT BE DISMISSED FOR
14   CHARTER COMMUNICATIONS, INC., et                    FAILURE TO SERVE IN COMPLIANCE
     al.,                                                WITH RULE 4(m)
15
                    Defendants.                          FIVE DAY DEADLINE
16

17

18          Plaintiff Jack Horton filed this action in the Superior Court for the State of California,

19 County of Kings against Defendants Charter Communications Inc., Advance/Newhouse
20 Partnership, and Bright House Networks, LLC. (ECF No. 1 at 25-27.) On November 1, 2018,

21 Defendants Charter Communications Inc. and Bright House Networks, LLC removed the action

22 to the Eastern District of California. (ECF No. 1.)

23          On November 2, 2018, an order setting the mandatory scheduling conference issued

24 informing Plaintiff that he was to “diligently pursue service of the summons and complaint” and

25 “promptly file proofs of the service.” (ECF No. 5 at 1.) Plaintiff was referred to Rule 4 of the

26 Federal Rules of Civil Procedure regarding the requirement of timely service of the complaint.
27 (Id. at 1-2.) Further, Plaintiff was advised that “[f]ailure to comply may result in the imposition

28 of sanctions, including dismissal of unserved Defendants.” (Id. at 2.) Plaintiff has not filed a


                                                    1
 1 proof of service for Defendant Advance/Newhouse nor has the defendant made an appearance in

 2 this action.

 3          A joint scheduling report was filed by the removing defendants and Plaintiff on January

 4 3, 2019. (ECF No. 12.) However, there was no mention of Advance/Newhouse Partnership

 5 included in the joint statement. (Id.)

 6          Rule 4(m) of the Federal Rules of Civil Procedure addresses the time requirements for

 7 service of the complaint in civil cases. Rule 4(m) provides:

 8          If a defendant is not served within 90 days after the complaint is filed, the court--
            on motion or on its own after notice to the plaintiff--must dismiss the action
 9          without prejudice against that defendant or order that service be made within a
            specified time. But if the plaintiff shows good cause for the failure, the court must
10          extend the time for service for an appropriate period.
11          Further, pursuant to Rule 12 of the Federal Rules of Civil Procedure the time to serve a

12 responsive pleading is within twenty one days after being served with the summons and the

13 complaint. Fed. R. Civ. P. 12(a)(1)(A)(i). When a party against whom affirmative relief is

14 sought fails to plead or otherwise defend an action default should be sought. Fed. R. Civ. P.

15 55(a).

16          Here, Plaintiff has not filed a proof of service for Defendant Advance/Newhouse

17 Partnership showing that the defendant has been served as required by Rule 4(m). Accordingly,

18 Plaintiff is HEREBY ORDERED to show cause in writing within five (5) days from the date of

19 service of this order why Defendant Advance/Newhouse not be dismissed from this action for
20 failure to serve the complaint in compliance with Rule 4(m) of the Federal Rules of Civil

21 Procedure.

22
     IT IS SO ORDERED.
23

24 Dated:     July 8, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     2
